               Case 2:15-cv-00612-RBL Document 78 Filed 01/28/19 Page 1 of 13




 1                                                                     The Honorable Ronald B. Leighton

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                     TACOMA DIVISION

 6
          CHERYL KATER, individually and on behalf            Case No. 2:15-cv-00612-RBL
 7
          of all others similarly situated,
 8
                                Plaintiff,
 9
                v.                                            AMENDED JOINT STATUS REPORT
10                                                            AND DISCOVERY PLAN
11        CHURCHILL DOWNS INCORPORATED, a
          Kentucky Corporation.
12

13                              Defendant.

14            Pursuant to Fed. R. Civ. P. 26, Plaintiff Cheryl Kater (“Plaintiff”) and Defendant
15   Churchill Downs Incorporated (“Defendant”) (collectively, the “Parties”) submit the following
16   Amended Joint Status Report and Discovery Plan.
17   I.       NATURE AND COMPLEXITY OF THE CASE
18            Plaintiff: In this putative class action, Plaintiff alleges that Big Fish Casino constitutes
19   illegal gambling, and seeks to recover the money she alleges she lost as a result of her gameplay.
20   On behalf of herself and a putative nationwide class, Plaintiff alleges claims under Washington’s
21   Recovery of Money Lost and Gambling Act (RMLGA), Wash. Rev. Code § 4.24.070, under
22   Washington’s Consumer Protection Act, Wash. Rev. Code § 19.86.010, and for unjust
23   enrichment against Defendant Churchill Downs. Insofar as this case is a putative class action,
24   Plaintiff contends it is “complex.”
25            Defendant: Churchill Downs contends that Big Fish Casino—a virtual game platform
26   that can be downloaded free of charge—does not constitute gambling within the meaning of the
27


      AMENDED JOINT STATUS REPORT & DISCOVERY PLAN
      Case No. 2:15-cv-00612-1
                Case 2:15-cv-00612-RBL Document 78 Filed 01/28/19 Page 2 of 13




 1
     Washington Gambling Act, Wash. Rev. Code § 9.46.0237. For that and other reasons, Plaintiff,
 2
     a Michigan resident, cannot prevail on any of the three Washington law claims alleged.
 3
     Moreover, Big Fish Games, Inc.—which owns and operates Big Fish Casino—was a wholly
 4
     owned, indirect subsidiary of Churchill Downs until January 2018 when Churchill Downs sold
 5
     its entire interest in Big Fish Games. As described more fully below, Defendant contends that
 6
     Plaintiff improperly filed this putative class action against Churchill Downs rather than its
 7
     former wholly owned, indirect subsidiary, Big Fish Games, and that Big Fish Games must be
 8
     joined as a necessary party under Rule 19 of the Federal Rules of Civil Procedure. Defendant
 9
     contends that the case does not “present unusual problems . . . which require extraordinary
10
     treatment,” and that it is therefore not a complex case under Local Rule W.D. Wash. LCR
11
     102(a).
12
     II.       DEADLINE FOR DEFENDANT TO ANSWER PLAINTIFF’S COMPLAINT.
13
               Defendant answered Plaintiff’s complaint on November 16, 2018.
14
     III.      DEADLINE FOR JOINDER OF ADDITIONAL PARTIES
15
               The Parties’ proposed deadline for joinder of additional parties without leave of Court is
16
     March 1, 2019.
17
               Defendant: Defendant anticipates filing a motion to join Big Fish Games as a necessary
18
     party under Rule 19 of the Federal Rules of Civil Procedure before that date. Defendant objects
19
     to any extension of the deadline for joinder without leave of Court, and reserves all rights to
20
     object to any substitution of a new class representative.
21
               Plaintiff: Though Plaintiff believes Big Fish Games is not a “necessary party” under
22
     Rule 19, Plaintiff—in an effort to minimize unnecessary burdens upon the Court—does not
23
     anticipate opposing a motion by Defendant to join Big Fish Games into this case. Plaintiff and
24
     her counsel anticipate potentially adding several additional class representatives to this case.
25
     Plaintiff also proposes that, if the Court determines on class certification that a class should be
26
     certified but the class representative cannot be Plaintiff Kater or any other proposed class
27


      AMENDED JOINT STATUS REPORT & DISCOVERY PLAN
      Case No. 2:15-cv-00612-2
              Case 2:15-cv-00612-RBL Document 78 Filed 01/28/19 Page 3 of 13




 1
     representatives, the deadline for joining replacement class representatives should be 60 days after
 2
     the date of that order.
 3
     IV.     CONSENT TO MAGISTRATE
 4
             No.
 5
     V.      PROPOSED DISCOVERY PLAN
 6
             A. Fed. R. Civ. P. 26(f) Conference
 7
             The parties held a Federal Rule of Civil Procedure 26(f) conference on December 5,
 8
     2018.
 9
             B. Initial Disclosures pursuant to Fed. R. Civ. P. 26(a)
10
             The parties have exchanged initial disclosures.
11
             C. Discovery Subjects, Timing, and Phasing
12
                     i.        Subjects on which discovery may be needed.
13
             Plaintiff: Plaintiff anticipates taking discovery on at least the following non-exhaustive
14
     list of topics: (1) whether Defendant was the “proprietor for whose benefit” Big Fish Casino
15
     operated, see RCW 4.24.070; (2) the total number of individuals who lost money playing
16
     Defendant’s social casino games, (3) the total amount of money lost by Plaintiff and members of
17
     the putative class on Defendant’s social casino games, (4) the distribution of revenues Defendant
18
     collected from members of the putative class; (5) notes, memoranda, emails, studies, or other
19
     internal documents relating to the addictive qualities of Defendant’s social casino games; (6) the
20
     source code, developer notes, and databases underlying Defendant’s social casino games; and (7)
21
     statistics relating to the putative class’ experience playing Defendant’s social casino games (e.g.,
22
     including the average length of individual gameplay sessions for class members).
23
             Defendant: Defendant notes that most of the discovery sought by Plaintiff resides not
24
     with Defendant but with Big Fish Games. Defendant further suggests that a key subject of
25
     discovery is what the factual basis is for Plaintiff’s claim that Defendant can be held responsible
26
     for the operation of Big Fish Casino given Defendant and Big Fish Games are, and always have
27


      AMENDED JOINT STATUS REPORT & DISCOVERY PLAN
      Case No. 2:15-cv-00612-3
              Case 2:15-cv-00612-RBL Document 78 Filed 01/28/19 Page 4 of 13




 1
     been, separate corporate entities. In addition, Defendant anticipates taking discovery on at least
 2
     the following non-exhaustive list of topics: (1) Plaintiff’s motivations and reasons for playing
 3
     Big Fish Casino games; (2) Plaintiff’s motivations and reasons for purchasing virtual items
 4
     within Big Fish Casino; (3) Plaintiff’s Big Fish Casino game play, awards of free virtual items,
 5
     and purchase history; (4) other Big Fish Casino users’ game play and purchase histories; (5)
 6
     Plaintiff’s communications and interactions with and regarding Big Fish Casino; (6) Plaintiff’s
 7
     usage and purchase history of other online social games; (7) the amount of damages Plaintiff
 8
     claims she has incurred; and (8) any additional facts bearing on the Plaintiff’s adequacy to serve
 9
     as class representative.
10
                    ii.         Timing of discovery
11
            The parties propose an approximately eight (8) month fact discovery period (for both
12
     class and merits discovery). More specifically, the parties propose that fact discovery close on
13
     September 27, 2019, that expert reports for the party with the burden of proof be disclosed on
14
     October 25, 2019, that any rebuttal expert reports be disclosed on December 20, 2019, and that
15
     all expert discovery close on January 17, 2020.
16
            As noted below, the Parties propose that briefing on class certification and merits issues
17
     commence following the close of fact and expert discovery.
18
                    iii.    Phasing of discovery
19
            Defendant: Defendant proposes that discovery focused on its corporate structure and
20
     how it and Big Fish Games are, and always have been, separate corporate entities proceed first
21
     on an expedited schedule because it will show that Plaintiff improperly filed this action against
22
     Churchill Downs —which never operated Big Fish Casino—rather than its former wholly
23
     owned, indirect subsidiary, Big Fish Games. For 60 days, discovery should focus on this issue
24
     because it will likely be case dispositive for Churchill Downs and will facilitate early resolution
25
     of Defendant’s anticipated motion for summary judgment on this issue. See Manual for
26
     Complex Litigation (4th Ed.) § 11.422 (“Targeted discovery may be nonexhaustive, conducted to
27


      AMENDED JOINT STATUS REPORT & DISCOVERY PLAN
      Case No. 2:15-cv-00612-4
              Case 2:15-cv-00612-RBL Document 78 Filed 01/28/19 Page 5 of 13




 1
     produce critical information rapidly on one or more specific issues.”). Churchill Downs notes
 2
     that, contrary to Plaintiff’s assertion below, Churchill Downs has always taken the position that it
 3
     is not a proper defendant in this case, including in past court filings. See, e.g., Appellee’s
 4
     Motion to Substitute Under Rule 43(b), Case No. 16-35010, Dkt. 48 (9th Cir. Jan. 9, 2018)
 5
     (arguing that Big Fish Games, the “real party in interest,” should be substituted for Churchill
 6
     Downs because “[Big Fish Casino] is owned and operated by Big Fish Games” and Big Fish
 7
     Games was always “a separate company” from Churchill Downs). Moreover, Plaintiff never
 8
     alleged that Churchill Downs was the “proprietor for whose benefit” Big Fish Casino was
 9
     operated, see RCW 4.24.070, as it has contended for the first time in this Joint Status Report.
10
            Plaintiff: Plaintiff respectfully contends that no phasing of discovery is appropriate or
11
     necessary in this case. Defendant is the “proprietor for whose benefit” Big Fish Casino was
12
     operated—see RCW 4.24.070; see also Dkt. 2 ¶ 49—which explains why Defendant has never
13
     before argued to this Court that it is not a proper defendant in this case. Plaintiff notes that when
14
     Defendant sold Big Fish Games for $990 million to Aristocrat Leisure, Defendant agreed under
15
     the terms of that sale that Defendant would indemnify Aristocrat for the “losses and expense”
16
     stemming from this action. See, e.g., Churchill Downs Form 10-Q, at 46, available at
17
     https://bit.ly/2RlmQpo (last accessed January 11, 2019).
18
            D. Electronically Stored Information (ESI) Protocol
19
            The Parties anticipate filing and requesting that the Court enter an ESI Protocol based on
20
     the Western District of Washington’s Model Agreement re: Discovery of ESI.
21
            E. Privilege Issues
22
            The Parties intend to submit to the Court for its review and approval a proposed
23
     Protective Order governing the production and handling of privileged, confidential, proprietary,
24
     and otherwise sensitive discovery materials in this matter based on the Western District of
25
     Washington’s Model Stipulated Protective Order. The proposed protective order will also
26
     provide a procedure, consistent with Fed. R. Evid. 502(b), for clawing back inadvertently
27


      AMENDED JOINT STATUS REPORT & DISCOVERY PLAN
      Case No. 2:15-cv-00612-5
              Case 2:15-cv-00612-RBL Document 78 Filed 01/28/19 Page 6 of 13




 1
     disclosed privileged documents.
 2
            F. Limitations on Discovery
 3
            The Parties agree that, aside from any modifications requested in their forthcoming
 4
     stipulated Protective Order and/or ESI protocol and the phasing of discovery requested by
 5
     Churchill Downs described above, no limitations or modifications to the discovery contemplated
 6
     by the Federal Rules of Civil Procedure are necessary at this time.
 7
            G. Other Discovery-Related Orders
 8
            The Parties anticipate filing and requesting that the Court enter a stipulated Agreement
 9
     re: Discovery of ESI and a stipulated Protective Order, both which will be modeled on versions
10
     provided by the Western District of Washington.
11
     VI.    PARTIES’ VIEWS, PROPOSALS, AND AGREEMENTS ON:
12
            A. Prompt Case Resolution
13
            The Parties and their counsel will work together professionally and collaboratively
14
     toward the prompt resolution of this matter. The Parties will reasonably evaluate the relative
15
     strengths and weaknesses of their claims and defenses on a regular basis, and will keep an open
16
     dialogue as to how those strengths and weaknesses may inform the resolution of this case.
17
            Defendant: Defendant believes that joinder of Big Fish Games as a necessary party
18
     under Rule 19 of the Federal Rules of Civil Procedure is required to permit full resolution of this
19
     case. Defendant further believes that prompt case resolution is best accomplished through
20
     expedited discovery focused on Defendant’s corporate form, its former ownership of the distinct
21
     corporate entity Big Fish Games, and the factual basis for Plaintiff’s claim that Defendant can be
22
     held responsible for the operation of Big Fish Casino. Plaintiff makes no veil piercing
23
     allegations in her Complaint. Defendant anticipates moving for summary judgment using this
24
     expedited discovery on the basis that there is no dispute of material fact regarding Plaintiff’s
25
     improper attempt to hold Defendant responsible for any alleged actions of its former wholly
26
     owned, indirect subsidiary, Big Fish Games.
27


      AMENDED JOINT STATUS REPORT & DISCOVERY PLAN
      Case No. 2:15-cv-00612-6
              Case 2:15-cv-00612-RBL Document 78 Filed 01/28/19 Page 7 of 13




 1
            Plaintiff: Plaintiff anticipates opposing any early summary judgment motion by
 2
     Defendant, and additionally anticipates opposing any efforts by Defendant to file multiple
 3
     summary judgment motions.
 4
            B. Alternative Dispute Resolution
 5
            The Parties remain open to discussing the potential resolution of this matter in the future,
 6
     but do not believe such discussions are appropriate at this time. Should the Parties proceed with
 7
     resolution discussions, they anticipate mediating before a private mediator.
 8
            C. Related Cases
 9
            Six other cases alleging that online casino-themed games constitute illegal gambling
10
     under the RMLGA have been filed in this District. Those cases, in the order they were filed, are:
11
                   1. Wilson v. PTT, LLC, No. 2:18-cv-05275-RBL (W.D. Wash. Apr. 6, 2018);
12
                   2. Wilson v. Huuuge, Inc., No. 2:18-cv-05276-RBL (W.D. Wash. Apr. 6, 2018);
13
                   3. Wilson v. Playtika, No. 2:18-cv-05277-RBL (W.D. Wash. Apr. 6, 2018);
14
                   4. Benson v. Double Down, No. 2:18-cv-00525-RBL (W.D. Wash. Apr. 9, 2018);
15
                   5. Fife v. Scientific Games, No. 2:18-cv-00565-RBL (W.D. Wash. Apr. 17, 2018);
16
                      and
17
                   6. Bell v. Game Show Network, LLC, No. 3:18-cv-05393-RBL (W.D. Wash. May
18
                      15, 2018).
19
            Defendant: Defendant contends that while these cases present similar allegations and
20
     allege similar causes of action, they do not concern substantially the same parties, property,
21
     transaction, or event, and therefore are not “related cases” under Local Rule W.D. Wash. LCR
22
     3(f)(2)(A).
23
            Plaintiff: Plaintiff respectfully contends that this case is related to the six similar cases
24
     currently pending before the Court.
25
            D. Discovery Management
26
            The Parties agree that the Federal Rules of Civil Procedure and the Local Civil Rules
27


      AMENDED JOINT STATUS REPORT & DISCOVERY PLAN
      Case No. 2:15-cv-00612-7
               Case 2:15-cv-00612-RBL Document 78 Filed 01/28/19 Page 8 of 13




 1
     shall be used to manage discovery so as to minimize burdens and expenses.
 2
              E. Anticipated Discovery Sought
 3
              The Parties’ descriptions of anticipated discovery are discussed above in Section 4(B),
 4
     supra.
 5
              F. Phasing Motions
 6
     Motion to Join Big Fish Games.
 7
              Defendant: As noted above, Defendant anticipates filing a motion to join Big Fish
 8
     Games as a necessary party. Plaintiff has consistently resisted adding Big Fish Games to this
 9
     lawsuit. See, e.g., Plaintiff-Appellant’s Response in Opposition to Appellee’s Motion to
10
     Substitute Under Rule 43(b), Case No. 16-35010, Dkt. 50 (9th Cir. Jan. 18, 2018). However, the
11
     federal rules dictate that Big Fish Games, the owner of the game at issue in this lawsuit, must be
12
     joined as a necessary party. A party may move to join a necessary party “at any stage in the
13
     proceeding.” See CP Nat. Corp. v. Bonneville Power Admin., 928 F.2d 905, 911–12 (9th Cir.
14
     1991); see also Fed. R. Civ. P. 21 (“On motion or on its own, the court may at any time, on just
15
     terms, add or drop a party.”). Under Federal Rule of Civil Procedure 19(a), a nonparty to an
16
     action, like Big Fish Games, “must be joined” if it is feasible to do so and either one of two
17
     conditions is met. Because at least one of these conditions is met and joinder is feasible, this
18
     Court must join Big Fish Games as a necessary party.
19
              Plaintiff: Though Plaintiff believes Big Fish Games is not a “necessary party” under
20
     Rule 19, and will continue to oppose any effort by Churchill Downs to escape this case by
21
     substituting another party in its stead, Plaintiff—in an effort to minimize unnecessary burdens
22
     upon the Court—does not anticipate opposing a motion by Defendant to join Big Fish Games
23
     into this case.
24
     Motion for Judgment on the Pleadings.
25
              Defendant: Defendant reserves its right to file a motion for judgment on the pleadings in
26
     accordance with Federal Rule of Civil Procedure 12(c).
27


      AMENDED JOINT STATUS REPORT & DISCOVERY PLAN
      Case No. 2:15-cv-00612-8
              Case 2:15-cv-00612-RBL Document 78 Filed 01/28/19 Page 9 of 13




 1
             Plaintiff: Plaintiff will oppose any such motion.
 2
     Early Motion for Summary Judgment.
 3
             Defendant: As noted above, Defendant contends that Plaintiff has no grounds to sue
 4
     Defendant for the alleged conduct of its former, wholly owned, indirect subsidiary, Big Fish
 5
     Games, Inc. There will be no material dispute of fact that Defendant and Big Fish Games were
 6
     always separate entities. Nor will there be any material dispute of fact that Big Fish Games, not
 7
     Defendant, operated Big Fish Casino. The issue is appropriately resolved on summary judgment.
 8
     See Gebrekidan v. USAA Ins. Co., No. C13-0508JLR, 2013 WL 6512995 (W.D. Wash. Dec. 12,
 9
     2013) (granting summary judgment to parent corporation where “Plaintiffs have made no
10
     allegations, let alone offered any evidence, indicating that [the parent] utilized the corporate form
11
     of [the subsidiary] to violate or evade a legal duty.”). Requiring the parties to quickly crystallize
12
     theories of corporate liability will allow Defendant to seek early resolution on a dispositive issue
13
     in a way that may curtail expenses and conserve judicial resources.
14
             Plaintiff: Plaintiff expects to oppose any motion for summary judgment, including by
15
     highlighting evidence Plaintiff expects to obtain in discovery tending to show that Defendant is
16
     the “proprietor for whose benefit” Big Fish Casino was operated. See RCW 4.24.070. Plaintiff
17
     will oppose any effort by Defendant to file multiple summary judgment motions.
18
     Motion for Class Certification.
19
             The Parties propose that Plaintiff’s motion for class certification shall be due 28 days
20
     after the close of expert discovery, and that the briefing schedule for the class certification
21
     motion be extended so that Defendant’s opposition is due 28 days after the motion is filed and
22
     Plaintiff’s reply is due 21 days after the opposition is filed.
23
     Dispositive Motions and Daubert Motions.
24
             Defendant: Defendant reserves its right to file dispositive motions prior to class
25
     certification briefing. Defendant disagrees that any one-way intervention issue is ripe, and in any
26
     event disagrees with Plaintiff’s contention that any one-way intervention issue would apply here.
27


      AMENDED JOINT STATUS REPORT & DISCOVERY PLAN
      Case No. 2:15-cv-00612-9
             Case 2:15-cv-00612-RBL Document 78 Filed 01/28/19 Page 10 of 13




 1
            Plaintiff: Plaintiff proposes that any summary judgment or Daubert motions be filed no
 2
     later than 60 days after the entry of the Court’s order regarding class certification. Plaintiff
 3
     respectfully contends that if Defendant files a dispositive motion prior to class certification
 4
     briefing, it will have knowingly and voluntarily waived any subsequent arguments regarding the
 5
     rule against one-way intervention.
 6
            G. Preservation of Discoverable Information
 7
            The Parties will comply with all requirements regarding preservation of discoverable
 8
     information.
 9
            H. Privilege Issues
10
            The Parties’ forthcoming stipulated Protective Order will contain proposed procedures
11
     for governing the production and handling of privileged, confidential, proprietary, and otherwise
12
     sensitive discovery materials in this matter.
13
            I. Model Protocol for Discovery of ESI
14
            As noted above, the Parties anticipate filing and requesting that the Court enter a
15
     stipulated Agreement regarding the discovery of ESI, based on the model version provided by
16
     the Western District of Washington.
17
     VII.   DATE OF COMPLETION OF DISCOVERY
18
            The Parties propose that fact discovery close on September 27, 2019, and that expert
19
     discovery close on January 17, 2020.
20
     VIII. BIFURCATION
21
            The Parties believe that class and merits discovery should proceed simultaneously given
22
     the significant overlap of class and merits issues.
23
     IX.    PRETRIAL STATEMENTS AND PRETRIAL ORDERS
24
            At this time the parties do not believe it is necessary to do away with the pretrial
25
     statements and orders set forth in Local Rules 16 and 16.1.
26
     X.     SUGGESTIONS FOR SHORTENING OR SIMPLIFYING CASE
27


      AMENDED JOINT STATUS REPORT & DISCOVERY PLAN
      Case No. 2:15-cv-00612-10
             Case 2:15-cv-00612-RBL Document 78 Filed 01/28/19 Page 11 of 13




 1
             The Parties do not currently have any other suggestions for shortening or simplifying this
 2
     case.
 3
     XI.     JURY OR NON-JURY TRIAL
 4
             Plaintiff has requested a jury trial.
 5
     XII.    DATE FOR TRIAL
 6
             The Parties believe the case is likely to be ready for trial by August 1, 2020.
 7
     XIII. NUMBER OF TRIAL DAYS
 8
             The Parties believe a trial will last five (5) to ten (10) days.
 9
     XIV. TRIAL COUNSEL INFORMATION
10
             Plaintiffs Trial Counsel
11
             EDELSON PC
12           Rafey S. Balabanian
             rbalabanian@edelson.com
13           Eve-Lynn Rapp
             erapp@edelson.com
14           Todd Logan
             tlogan@edelson.com
15           123 Townsend Street, Suite 100
             San Francisco, CA 94110
16           Tel: 415.212.9300

17
             Defendant’s Trial Counsel
18
             SUSMAN GODFREY LLP
19           Matthew R. Berry (WSB No. 37364)
             mberry@susmangodfrey.com
20           Steven M. Seigel (WSB No. 53960)
21           sseigel@susmangodfrey.com
             1201 Third Avenue, Suite 3800
22           Tel (206) 373-7394
             Fax (206) 516-3883
23
     XV.     COMPLICATIONS OF TRIAL DATE
24
             The Parties currently do not have complications regarding the setting of a trial date.
25
     XVI. SERVICE OF PROCESS
26
             Defendant has been served.
27


      AMENDED JOINT STATUS REPORT & DISCOVERY PLAN
      Case No. 2:15-cv-00612-11
             Case 2:15-cv-00612-RBL Document 78 Filed 01/28/19 Page 12 of 13




 1
     XVII. SCHEDULING CONFERENCE
 2
            The Parties do not request a scheduling conference, but request that the Court issue a
 3
     scheduling order consistent with the proposed deadlines outlined in this statement. At the
 4
     Court’s direction, the Parties will submit a stipulated proposed scheduling order.
 5
     XVIII. CORPORATE DISCLOSURE STATEMENT
 6
            Defendant filed its disclosure statement on May 8, 2015.
 7
     XIX.    CAMERAS IN THE COURTROOM
 8
            Plaintiff consents to the Judiciary’s Pilot Project on Cameras in the Courtroom.
 9
            Defendant opposes this case’s inclusion in the Pilot Project.
10
     Dated: January 28, 2019                      By:     /s/ Janissa A. Strabuk
11                                                        One of Plaintiff’s Attorneys
12                                                TOUSLEY BRAIN STEPHENS PLLC
13                                                Janissa A. Strabuk, WSBA #21827
                                                  Cecily C. Shiel, WSBA # 50061
14                                                1700 Seventh Avenue, Suite 2200
                                                  Seattle, Washington 98101-4416
15                                                Tel: 206.682.5600
                                                  Fax: 206.682.2992
16                                                Email: jstrabuk@tousley.com
17                                                Email: cshiel@tousley.com

18                                                EDELSON PC
                                                  Rafey Balabanian*
19                                                rbalabanian@edelson.com
                                                  Eve-Lynn Rapp*
20
                                                  erapp@edelson.com
21                                                Todd Logan*
                                                  tlogan@edelson.com
22                                                123 Townsend Street, Suite 100
                                                  San Francisco, California 94107
23                                                Tel: 415.212.9300
24
                                                  Counsel for Plaintiff and the Putative Class
25                                                *Pro Hac Vice

26   Dated: January 28, 2019                      By:/s/ Matthew R. Berry
                                                         Matthew R. Berry
27


      AMENDED JOINT STATUS REPORT & DISCOVERY PLAN
      Case No. 2:15-cv-00612-12
            Case 2:15-cv-00612-RBL Document 78 Filed 01/28/19 Page 13 of 13




 1
                                               SUSMAN GODFREY LLP
 2                                             Matthew R. Berry (WSB No. 37364)
                                               mberry@susmangodfrey.com
 3
                                               Steven M. Seigel (WSB No. 53960)
 4                                             sseigel@susmangodfrey.com
                                               1201 Third Avenue, Suite 3800
 5                                             Tel (206) 373-7394
                                               Fax (206) 516-3883
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


     AMENDED JOINT STATUS REPORT & DISCOVERY PLAN
     Case No. 2:15-cv-00612-13
